IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 3, 2009
                                     No. 07-51286
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

v.

JUAN JOSE CARRANZA-MALDONADO,
Also Known as Juan Maldonado-Acuna,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                              No. 3:06-CR-1181-ALL




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Juan Carranza-Maldonado appeals his conviction of and sentence for as-


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 07-51286

saulting a federal officer in violation of 18 U.S.C. § 111(a)(1). He argues that his
indictment failed to allege the felony offense of assault of a federal officer, be-
cause it did not include an allegation that the offense involved physical contact.
Carranza-Maldonado asserts that his indictment charged only the misdemeanor
offense of assault of a federal officer. Because Carranza-Maldonado was sen-
tenced as if he had pleaded guilty of the felony offense of assault of a federal offi-
cer, he contends that the district court plainly erred in determining that a suffi-
cient factual basis existed to support his plea.
      The government has not invoked the waiver-of-appeal provisions in the
plea agreement. See United States v. Acquaye, 452 F.3d 380, 381-82 (5th Cir.
2006). Nevertheless, Carranza-Maldonado is precluded from challenging the
sufficiency of his indictment, because he entered an unconditional guilty plea
and waived all non-jurisdictional defects leading to his conviction. See United
States v. Cothran, 302 F.3d 279, 285-86 (5th Cir. 2002). A defective indictment
does not deprive this court of jurisdiction. United States v. Cotton, 535 U.S. 625,
630-31 (2002).
      The entry of an unconditional guilty plea does not preclude us from review-
ing whether the factual basis of Carranza-Maldonado’s plea establishes the ele-
ments of the offense of which he pleaded guilty. United States v. Hildenbrand,
527 F.3d 466, 474 (5th Cir.), cert. denied, 129 S. Ct. 437 (2008). A review of the
stipulated facts underlying the guilty plea establishes the existence of physical
contact sufficient to support the plea of guilty of a felony “all other cases” assault
under § 111(a)(1). United States v. Hazlewood, 526 F.3d 862, 865 (5th Cir. 2008);
Hildenbrand, 527 F.3d at 474; United States v. Ramirez, 233 F.3d 318, 321-22
(5th Cir. 2000), overruled on other grounds, United States v. Longoria, 298 F.3d
367, 372 & n.6 (5th Cir. 2002) (en banc). Carranza-Maldonado’s challenge to the
sufficiency of the factual basis fails.
      AFFIRMED.



                                          2